Citation Nr: 1744232	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-13 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss (BHL).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for pleural plaques (claimed as asbestosis). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1955 to September 1958, with periods of reserve service thereafter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions by the Department of Veterans Affairs (VA) Regional Offices.

In June 2017, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of that hearing is of record.

The issue of entitlement to a total disability rating due to individual unemployability (TDIU) was raised in correspondence received in February 2013 and March 2017.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and the claim is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable rating for pleural plaques is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  The Veteran's BHL is likely the result of his active service.

2.  The Veteran's tinnitus is likely the result of his active service or his service connected hearing loss.

CONCLUSIONS OF LAW

1.  BHL was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131(West 2014); 38 C.F.R. § 3.303 (2016).

2.  Tinnitus was incurred in or aggravated by active service or service connected disability.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was originally denied entitlement to service connection for BHL in an August 2007 rating decision.  The denial was predicated on a lack of confirmatory evidence of in-service noise exposure.  He did not file a notice of disagreement within one year of the rating decision.  This decision became final.  In August 2014, during the course of conducting evidentiary development for a separate claim, the RO obtained additional personnel records.  These records show in-service marksman training which was not considered at the time of the August 2007 rating decision.  These records support the proposition that the Veteran could have experienced in-service noise exposure. 

Under 38 C.F.R. § 3.156 (c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement under subpart (a) that there first be new and material evidence to reopen the claim.  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (official service department records are new and material evidence, thus requiring de novo review or reconsideration).  In light of the aforementioned personnel records, the Board will consider the service connection claim for BHL on the merits, without addressing any threshold issue of whether new and material evidence has been received to reopen the claim.  See 38 C.F.R. § 3.156(c).

Merits

As the Veteran's claims for service connection are granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's post-service treatment records reflect that he has been diagnosed with bilateral hearing loss for VA purposes and tinnitus.  See June 2007 and July 2012 VA Examination Reports; 38 C.F.R. § 3.385 (2016).  

Of record are August 2006 and June 2007 medical opinions from his private physician and a VA examiner concluding that his hearing loss is likely due to military noise exposure, including that of artillery fire.  Personnel records confirm that he was trained and qualified as a marksman.  Moreover, for over a decade the Veteran has competently and consistently reported experiencing noise exposure while engaging in artillery training and drill (cannon) exercises while aboard the USS Virgo.  See 2006-2013 Correspondence and Board Hearing Transcript.  He recalls experiencing moments of complete hearing loss due to his close proximity to cannon fire.  The Veteran's reports are credible and reasonable, and consistent with in-service noise exposure.  

Also of record is a negative July 2012 VA examination opinion wherein an examiner opined the Veteran's hearing loss was solely caused by post-service noise exposure.  This opinion is insufficient to form the basis of a denial for service connection.  Importantly, the examiner failed to address the positive opinions of record which correlate the Veteran's BHL to service notwithstanding his post-service noise exposure. The opinion was predicated on the Veteran reporting that his BHL first manifested decades after service.  He provided a similar history at his person hearing.  However, in a statement received in August 2012, he explained that he became so accustomed to his hearing impairments that he did not recognize he had a disability.  His report of BHL manifesting decades after service appears to be a reflection of the date his ex-spouse first informed him of his impairment.  Id.  This statement is supported by his ex-spouse.  See October 2010 L. M. Correspondence.  

In light of the record, the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current BHL is related to his in-service noise exposure.  38 C.F.R. § 3.303.  Service connection for hearing loss is warranted.  Any further discussion of negative evidence is irrelevant.  

As for the issue of service connection for tinnitus, the VA opinions indicated that it was less likely that the disorder was related to the Veteran's active service, to include in-service noise exposure.  Reference was made to the fact that the Veteran appeared to indicate his tinnitus manifested decades after service separation.  Importantly, tinnitus may occur as a symptom of nearly all ear disorders, including sensorineural (noise-induced) hearing loss.  See The Merck Manual, Section 7, Chapter 82, Approach to the Patient with Ear Problems.  Further, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  Id., Section 7, Ch. 85, Inner Ear.  Such conveys the notion that tinnitus and sensorineural hearing loss often share a common etiology or that tinnitus can be secondary to sensorineural hearing loss.  Thus, affording the Veteran the full benefit-of-the-doubt, and because service connection has been granted for hearing loss, the Board finds that service connection for tinnitus is warranted on a direct (38 C.F.R. § 3.303) or secondary basis (38 C.F.R. § 3.310).

The benefit-of-the-doubt will be conferred in the Veteran's favor and his claims for service connection for BHL and tinnitus are granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for BHL is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Review of the claims file reflects that potentially pertinent clinical records are not in evidence.  In relevant part, the Veteran reported seeking treatment for his service connected pleural plaques from a medical facility in San Leandro, California.  See February 2016 Correspondence and May 2017 VA Form 9.  These records are not in evidence and there is no indication that they were requested for consideration by the RO.  Correspondingly, the Veteran reported receiving treatment at a Richmond, California facility; these records are also not in evidence.  See May 2017 VA Form 9.  Finally, although the Veteran submitted some copies of his care at SAC VA Medical Center in Mather, California, these records appear incomplete.  When put on notice of the existence of specific medical records, VA must attempt to obtain those records before proceeding with an appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus a remand is required prior to the proper adjudication of this appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38  C.F.R. § 20.900 (c).  Expedited handling is requested.)

1. The RO must contact the Veteran and ask him to identify all providers of treatment he has received for the claim on appeal and to provide authorization(s) for VA to obtain records of any such private treatment.  After securing any necessary release, the RO must take appropriate action to obtain the identified records.  Specifically, the RO must attempt to obtain any available medical records from the San Leandro and Richmond California medical facilities reported by the Veteran.  See February 2016 Correspondence and May 2017 VA Form 9.  The RO must also obtain all treatment records from SAC VA Medical Center in Mather, California.  Updated records of all VA treatment must also be obtained, if any such records exist.  

2. After completing the above actions and any other development deemed necessary, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


